Citation Nr: 0522127	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  96-45 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by high fever with dizziness.

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a lung disorder.  

4.  Entitlement to service connection for residuals of a 
gunshot wound with muscle injury to the neck, shoulder, and 
arm.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran had service with the New Philippine Scouts from 
April 1946 to January 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The Board remanded these matters for additional development 
in October 1997 and June 2003.  

The veteran had requested a hearing before a Veterans Law 
Judge.  The hearing was scheduled for August 4, 2005 and the 
veteran was properly notified of the details.  In a July 2005 
statement sent and signed by the veteran, he indicated that 
he would be unable to attend his hearing due to his poor 
health.  The veteran also attached a medical statement 
attesting to his inability to travel due to his severe 
pulmonary disorder.  Thus, the Board has proceeded to make a 
determination on the current evidence of record.  38 C.F.R. 
§ 20.702(d) (2004).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence demonstrating 
current disability associated with a high fever and 
dizziness.  

3.  There is no competent medical evidence demonstrating 
current disability associated with a stomach disorder.  

4.  There is no competent evidence of a lung disorder, also 
diagnosed as chronic obstructive pulmonary disorder (COPD) 
and emphysema, that is any way related to his period of 
active service.  

5.  There is no competent evidence to link the veteran's 
residual scar and symptoms of the right upper extremity to a 
gunshot wound in service or to his service otherwise.  


CONCLUSIONS OF LAW

1.  A disability manifested by a high fever and dizziness was 
neither incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A stomach disorder was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The veteran's lung disorder was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  Residuals of a gunshot wound with muscle injury to the 
neck, shoulder, and arm were neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  
A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must provide the following:  (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

In this case, with respect to the issues of service 
connection for high fever with dizziness, a stomach disorder, 
and a lung disorder, VA provided the veteran with the 
necessary information as to the VCAA in letters dated in July 
and September 2003.  With respect to the issue of service 
connection for residuals of a gunshot wound to the right 
shoulder, neck, and arm, the RO provided notification of the 
VCAA to the veteran in letters dated in December 2004 and 
January 2005.  In those letters, the RO notified the veteran 
of the information and evidence needed to substantiate his 
claims of service connection.  As a result of these letters, 
the veteran provided additional evidence in support of his 
claims.  In the Supplemental Statement of the Case dated in 
May 2004 and in the Statement of the Case dated in October 
2004, the VA specifically included the applicable provisions 
of the VCAA.  

Here, it is noted that the rating decision on appeal on the 
matters of service connection for high fever with dizziness, 
a stomach disorder, and a lung disorder predated the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying those service connection claims.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran in this 
case.  As noted above, the VCAA notices were subsequently 
provided by the RO and the notices complied with the VCAA 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

It is also noted that after providing the veteran the VCAA 
notices and affording him the opportunity to respond, the RO 
reconsidered the veteran's claims, applying the new law and 
regulations.  Additionally, the veteran was advised that he 
was to provide any pertinent evidence he had in his 
possession, and subsequently indicated that he had submitted 
all pertinent evidence in support of his claims.  The veteran 
noted on several occasions that he had no other evidence 
forthcoming.  In summary, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, an exhaustive search was conducted for the 
veteran's service medical records, but other than Daily Sick 
Reports, nothing was uncovered.  The VA has obtained all 
post-service VA medical records and private outpatient 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is 
noted that he has identified no additional private medical 
records in connection with this appeal.  Moreover, the 
veteran has been afforded pertinent VA medical examinations 
in connection with his claim.  The examination reports 
provide the necessary medical opinions.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In the case where there are no service records, the Board has 
an increased responsibility to ensure that the veteran is 
well informed as to the possibility of alternate sources to 
substantiate his service record.  Garlejo v. Derwinski, 2 
Vet. App. 619 (1992).  

The Board's duty to explain its findings and conclusion is 
heightened in cases where service records are missing or 
destroyed.  The Board's duty to explain its findings and 
conclusion is heightened in cases where service records are 
missing or destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

The veteran served in the Philippine Scouts from April 1946 
to January 1949.  
All enlistments in the Philippine Scouts between October 6, 
1945, and June 30, 1947, were in the "New" Philippine 
Scouts.  38 C.F.R. § 3.40(b) (2004); Laruan v. Principi, 4 
Vet. App. 100 (1993).  In pertinent part, New Philippine 
Scouts are limited under 38 U.S.C.A. § 107(b), to VA benefits 
for compensation for service-connected disability.  

Other than Daily Sick Reports for the period from January 
1947 to May 1947, there are no service medical records 
associated with the claims folder.  The RO has made concerted 
efforts to locate them, but to no avail.  Efforts began in 
September 1994 to locate the veteran's service medical 
records.  Such efforts continued and in a response dated in 
June 1997 from the National Archives and Records 
Administration, it is noted that the veteran's records were 
not available, with the possibility that they might have been 
destroyed in a fire that took place in 1973, if they were 
located in that particular area at that time.  All procedures 
to secure the veteran's records have been properly followed, 
and evidence of written and verbal contact with the proper 
parties is associated with the claims folder.  Thus, all 
efforts to obtain the needed records have been exhausted and 
any further attempts would be futile.  

High fever with dizziness

The veteran contends that he incurred a disability manifested 
by symptoms of dizziness and high fever during his period of 
service.  As noted herein, the veteran's service medical 
records are not available, despite the multiple efforts to 
locate the same.  The Daily Sick Reports associated with the 
record are silent for any pertinent complaints, notations, or 
medical findings of chronic disability due to high fever and 
dizziness during service.  

The medical records following service also do not support the 
existence of a current disability manifested by symptoms of 
high fever and dizziness.  In the VA examination report dated 
in October 1994, the examiner noted the veteran's report of a 
history of dizziness that developed while in basic training 
in the Philippines, and for which the veteran maintained he 
was hospitalized.  He also reported that he had episodes of 
high fever, sometimes associated with headaches.  He reported 
that he had noticed this for the first time when he was in 
the Army and although he did not go to sickbay, he approached 
his sergeant to get a day off to rest.  The veteran stated 
that he had not had any fever for the prior two years, but 
had had fever on occasions as frequent as within six months 
and with intervals as long as five years.  The veteran was 
diagnosed as having a history of dizziness, episodes of high 
fever of short duration, and etiology undetermined.  

Private medical outpatient records and hospitalization 
records dated from September 1993 to February 2004 do not 
substantiate a current disability due to high fever with 
dizziness.  A May 1997 statement by Melchor Carbonell, M.D., 
indicates that the veteran had claimed episodes of dizziness 
and easy fatigability since 1947 when stationed in Okinawa, 
and reportedly had been seen on several occasions at the 
dispensary.  Nonetheless, there is no disability of record 
manifested by high fever with dizziness.  

In this case, there is no competent evidence to support a 
current disability manifested by symptoms of high fever with 
dizziness.  The pertinent law and regulations require that to 
establish service connection, there must be evidence of a 
current disability due to disease or injury incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131.  

The preponderance of the evidence in this case is against a 
grant of service connection for the veteran's claim of 
service connection for a disability manifested by high fever 
with dizziness.  The benefit of the doubt in resolving this 
issue, therefore, may not be given to the veteran.  38 
U.S.C.A. §§ 1154, 5107.  

Stomach disorder 

The competent evidence of record does not show any current 
stomach disability.  

The Daily Sick Reports of record do not contain any pertinent 
evidence.  As noted above, there are no other service medical 
records available.  

In the report from the October 1994 VA examination, the 
examiner noted the veteran's report of stomach symptoms that 
began while he was in the Army, but he did not recall taking 
any medication or receiving any treatment.  He reported that 
about 30 years earlier, a private physician told him that he 
had a peptic ulcer.  He also reported that while in Saudi 
Arabia sometime around 1988 to 1989, a panendoscopy was done 
that he believed showed scarring from an ulcer.  The examiner 
diagnosed the veteran as having a history of stomach 
condition, etiology undetermined, possible peptic ulcer.  

Further, private medical outpatient records from several 
different sources dated from September 1993 to February 2004 
do not reveal any treatment for symptoms associated with the 
stomach.  To date, the veteran has not provided any competent 
evidence to substantiate a current stomach disorder.  

Medical evidence, which merely indicates the possibility of 
an alleged disability, is too speculative in nature to 
establish the presence of the claimed disorder or any 
relationship between such disorder and service.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Thus, the "possibility" 
of a peptic ulcer, or the fact that the veteran had been told 
he had a peptic ulcer does not constitute competent evidence 
to warrant service connection for the claimed disability.  

There is no competent evidence of current disability 
manifested by symptoms of a stomach disorder.  As a threshold 
matter, entitlement to service connection requires evidence 
of a current disability due to a disease of injury incurred 
in service.  38 U.S.C.A. §§ 1110, 1131.  Thus, the 
preponderance of the evidence is against the veteran's claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107.  

Lung disorder 

The veteran contends that he incurred a lung disorder during 
World War II; however, there is no competent evidence of 
record to support his contentions.  The Daily Sick Reports of 
record are silent for any complaints, symptoms, treatment, or 
notations otherwise of a lung disorder during service.  

In the medical records following service, there is no 
competent evidence to substantiate a lung disorder coincident 
with the veteran's period of service.  In the report from the 
October 1994 VA examination, the veteran reported that while 
he was in the Philippines in 1954, and not in the service, he 
was told that he had spots on his lungs.  He recalled that he 
had been hospitalized for 15 days.  He also reported that he 
had smoked since he was eight years of age and had not 
stopped until his coronary bypass surgery in 1994.  The 
veteran also described having coughing spells, first in 1960, 
and recurring episodes associated with upper respiratory 
infections.  He was diagnosed as having a history of a lung 
condition, with spots, cause undetermined, possibly 
associated with heavy smoking.  

In a private medical statement dated in May 1997, Melchor M. 
Carbonell, M.D., of Jacksonville Heights Clinic noted that 
the veteran had been under his care since September 1994 for 
his heart condition, and had been seen from time to time for 
follow up.  Dr. Carbonell noted that in the previous two to 
three years, the veteran had been having difficulties with 
breathing.  Dr. Carbonell stated that this dated back from 
May of 1946 when the veteran was hospitalized for the same 
condition while stationed in Angeles City, in the 
Philippines.  Dr. Carbonell noted that the veteran also 
reported episodes of dizziness and easy fatigability since he 
was stationed in Okinawa in 1947 and had been treated at the 
U.S. Army dispensary on several occasions.  Dr. Carbonell 
diagnosed the veteran as having severe COPD as confirmed by a 
pulmonary function test conducted in April 1997.  

In April 1999, the veteran was hospitalized at St. Vincent's 
Medical Center for pulmonary embolism and COPD.  There is no 
reference in those records as to the onset of a pulmonary 
disability during his period of service.  In records from 
Pulmonary and Critical Care dated from September 1998 to 
October 1999, Maria B. Antonio-Miranda, M.D., included the 
veteran's history of COPD and noted that the veteran had 
reported frequent and chronic bronchitis while in the 
Philippines, and that he had a longstanding history of 
tobacco use.  The veteran was diagnosed as having severe 
COPD.  

Medical records from Florida Heart Center dated from November 
1999 to March 2003 primarily reflect treatment for the 
veteran's cardiovascular abnormalities but also include 
reference to his diagnoses of COPD and emphysema.  

Private outpatient records for care by Dr. Miranda dated from 
January 2002 to March 2004 reflect ongoing treatment in 
pertinent part for COPD and emphysema, but those particular 
records do not offer any evidence of a relationship between 
the veteran's pulmonary disorder and his period of service.  

The statement provided by Dr. Carbonell in the May 1997 
report relates the onset of COPD during the veteran's period 
of service.  That statement, however, represents nothing more 
than a recitation of the veteran's rendition of his own 
medical history.  In this regard, statements of this nature 
have no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Although the veteran is shown to have current lung 
disability, there is no evidence of lung disability in 
service or for many years thereafter.  Further, there has 
been no medical attribution of his current lung disability to 
disease or injury in service.  As such, the preponderance of 
the evidence is against the veteran's claim.  

Residuals of gunshot wound with muscle injury to the neck, 
shoulder, and arm

The Daily Sick Reports do not reflect that the veteran was 
injured by a gunshot wound to the neck, shoulder, or arm.  
Although these records show that the veteran was on sick call 
on several occasions, there is nothing to indicate that he 
was treated for a particular disability, and there are no 
records that show an injury or incident that resulted in any 
residual disability of the shoulder, neck, or arm.  

During the VA examination conducted in October 1994, the 
examiner noted several tattoos across the upper anterior 
chest and of the right and left arms.  The examiner also 
noted a gunshot wound of entrance, 2 x 1 centimeters, located 
in the right upper posterior thorax near the midline.  The 
exit scar measured 4 centimeters in the right supraclavicular 
area.  The veteran reported that his wound was "incurred 
politically, in 1971, in the Philippines."  No residual 
symptoms associated with that wound were noted.  

Also associated with the claims folder are private medical 
records dated from January 2002 to March 2004 from Dr. 
Carbonell.  In medical records dated in October and November 
2002, the veteran reported that he had incurred a gunshot 
wound in 1947 while stationed in Okinawa and was experiencing 
right shoulder pain.  Dr. Carbonell noted a scar in the right 
upper extremity.  In a December 2002 record, the veteran 
complained of right shoulder pain that reportedly dated back 
to when he was wounded in World War II and noted that his 
symptoms were worse lately, particularly in the cold weather.  
Dr. Carbonell noted a scar on the veteran's right neck from a 
gunshot wound.  The veteran had difficulty raising his right 
arm and had occasional numbness of the right hand.  Dr. 
Carbonell indicated a diagnosis of PTSD, old gunshot wound, 
lower neck, right side.  

The evidence of record shows current signs and symptoms of 
pain, numbness, and residual scarring apparently due to a 
prior gunshot wound.  The veteran has reported two incidents 
in which he incurred a gunshot wound that affected the right 
upper extremity.  First, in the October 1994 VA examination 
report, he reported that his gunshot wound was "political" 
and occurred in 1971.  Subsequently, while pursuing this 
claim for compensation, he reported that he incurred a 
gunshot wound in service in 1947.  Nonetheless, despite the 
veteran's contentions, there is no competent evidence of 
record to link the veteran's residual scars and symptoms of 
the right upper extremity to an incident or injury during his 
period of service.  The service records that are available 
are silent for any pertinent notations, complaints, or 
medical findings to support any incident or injury that 
resulted in chronic disability of the right shoulder or right 
upper extremity.  As noted earlier, the records show that the 
veteran visited sick call on several occasions; however, 
there was never any mention of treatment for a particular 
disability, and most importantly, there was no mention made 
of any gunshot wound.  

The statement that Dr. Carbonell provided in his medical 
reports represents nothing more than a recitation of the 
veteran's own history, and without competent evidence to 
substantiate such allegations, such evidence is not 
considered competent evidence so as to warrant service 
connection for said disability.  The Board finds the 
veteran's statement to the 1994 VA examiner concerning the 
source of his gunshot wound more persuasive.  At the time of 
the report to Dr. Carbonell, the veteran was seeking service 
connection.  

Thus, in light of the above, service connection for residuals 
of a gunshot wound with muscle injury to the shoulder, neck, 
and arm is not warranted.  There is nothing to support a 
relationship between the veteran's current disability 
manifested by a residual scar and other symptoms to an 
incident during his period of service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Thus, the preponderance of the evidence is 
against the veteran's claim, and as such, cannot be resolved 
in his favor.  38 U.S.C.A. § 5107.  

ORDER

Service connection for a disability associated with a high 
fever and dizziness is denied.  

Service connection for a disability associated with stomach 
symptoms is denied.  

Service connection for a lung disorder, also diagnosed as 
chronic obstructive pulmonary disorder (COPD) and emphysema 
is denied.  

Service connection for residuals of a gunshot wound with 
muscle injury to the neck, shoulder, and arm is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


